Citation Nr: 0816080	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  96-49 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a psychiatrist


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1996 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDING OF FACT

The veteran was in combat and has been diagnosed with PTSD as 
a result of his combat experiences.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as a result of in-
service combat experience, to include from experiences such 
as carrying wounded soldiers and witnessing the deaths of 
many soldiers in his company after the company came under 
friendly fire.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Effective 
March 7, 1997, the regulatory provision that governs claims 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
revised.  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, generally the 
version most favorable to the veteran should apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise.  

Under the criteria in effect prior to March 7, 1997, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran was engaged in combat with the 
enemy, and the claimed stressor is related to combat (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The evidence indicates that the veteran was awarded the 
Combat Infantry Badge for his service in Vietnam; this 
evidence is sufficient to establish that the veteran 
participated in combat operations.  Consequently, his 
stressors, which are related to combat, are deemed credible.  
However, this in and of itself is insufficient to establish 
service connection.  The evidence must also show that he has 
PTSD which is related to the inservice stressors.

Beginning in 1992, post-service records report the veteran's 
history of psychiatric complaints, such as nightmares, 
depressed mood, irritability, anxiety, anhedonia, and 
insomnia, which were attributed to a variety of psychiatric 
assessments, to include adjustment disorder with depressed 
mood, substance abuse, atypical depression, and dysthymic 
disorder.  See, e.g., May and December 1993 Social Security 
Administration (SSA) psychiatric records; February 1994 VA 
treatment record; October 1995 VA inpatient records.  

In February 1994, a VA examiner noted the veteran's history 
of nightmares and thoughts of Vietnam experiences and 
assessed the veteran with "[rule out] PTSD."  See also 
March 1994 VA discharge summary record; May 1994 VA treatment 
record.  The veteran was initially reported to have a 
definite diagnosis of PTSD in September 1994, when a private 
psychiatrist submitted a statement reporting that the veteran 
had been treated for PTSD since 1992.  See September 1994 
Vargas statement.  Subsequent treatment records also report 
diagnoses of PTSD, to include under the DSM-IV criteria, and 
in April 1997, a private psychiatrist provided testimony as 
to why he believed the veteran met the diagnostic criteria 
for PTSD.  See April 1995 Arizmendi examination record; April 
1995 Correa Grau record; October 1995 VA inpatient records; 
and April 1997 RO hearing transcript.  

VA examinations conducted in July 1994, December 1995, May 
1997, and December 1999 all report the examiners' findings 
that the veteran did not meet the criteria for PTSD, however; 
rather, the examiners reported diagnoses of depression and 
substance abuse.  

Based on a review of the record, the Board finds that service 
connection is warranted for PTSD.  Initially the Board notes 
that the record contains findings of PTSD and of no PTSD 
reportedly based no a review of the record and clinical 
evaluation.  See generally VA examination records; April 1997 
RO hearing transcript.  Only the findings of PTSD are based 
on a clearly stated rationale, however.  In his April 1997 
testimony, the private psychiatrist testified at length on 
how the diagnostic criteria for PTSD were met.  In contrast, 
none of the VA examiners provided rationale for their 
opinions that the veteran does not have PTSD, to include 
which specific criterion was not met or why the other medical 
opinions were erroneous, and the December 1999 VA examiners 
did not even address the November 1999 VA psychological 
report, which reports findings that the possibility of PTSD 
could not be excluded.  Although it appears that the May 1997 
and December 1999 examiners based their findings, at least in 
part, on the fact that the veteran did not initially seek 
treatment until after injuring his back in 1992, the 
examiners do not actually state that the veteran's 
psychiatric condition is secondary to the injury nor do they 
provide any explanation for why such a conclusion should be 
drawn.  The mere fact that the injury predated the veteran's 
initial treatment for psychiatric symptoms does not indicate 
that the injury caused the psychiatric symptoms, however, and 
in light of the absence of competent evidence linking the two 
incidents (the injury and the treatment), the Board cannot so 
conclude.  Consequently, in light of the April 1997 
psychiatric testimony, the November 1999 finding that PTSD 
could not be excluded, and the lack of a rationale for the VA 
examiners' opinions, the Board finds that service connection 
is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


